Case 8:20-cv-01664-JLS-KES Document 24 Filed 02/23/21 Page 1 of 9 Page ID #:102

                                                    Note changes made by the Court.
  1    Lauren E. Padama (State Bar No. 329017)
       lpadama@jonesday.com
  2    JONES DAY
       3161 Michelson Drive, Suite 800
  3    Irvine, CA 92612
       Telephone: (949) 851-3939
  4    Facsimile: (949) 553-7539
  5
       Attorneys for Defendant
  6
       EXPERIAN INFORMATION SOLUTIONS,
  7    INC.
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11    DANIEL GENGLER,                           Case No. 8:20-cv-01664-JLS-KES
 12                   Plaintiff,                 ORDER RE STIPULATED
 13                                              PROTECTIVE ORDER
             v.
 14    EXPERIAN INFORMATION                      Complaint filed: September 1, 2020
 15    SOLUTIONS, INC.,

 16                   Defendant.

 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                          STIPULATED PROTECTIVE ORDER
                                                              Case No. 8:20-cv-01664-JLS-KES
Case 8:20-cv-01664-JLS-KES Document 24 Filed 02/23/21 Page 2 of 9 Page ID #:103



  1         IT IS HEREBY STIPULATED by and between Plaintiff Daniel Gengler
  2   (“Plaintiff”) and Defendant Experian Information Solutions, Inc. (“Defendant”)
  3   through their respective attorneys of record, as follows:
  4         WHEREAS, documents and information have been and may be sought,
  5   produced or exhibited by and among the parties to this action relating to trade secrets,
  6   confidential research, development, technology or other proprietary information
  7   belonging to the defendants, and/or personal income, credit and other confidential
  8   information of Plaintiff.
  9         THEREFORE, an Order of this Court protecting such confidential information
 10   shall be and hereby is made by this Court on the following terms:
 11         1.     This Order shall govern the use, handling and disclosure of all
 12   documents, testimony or information produced or given in this action which are
 13   designated to be subject to this Order in accordance with the terms hereof.
 14         2.     Any party or non-party producing or filing documents or other materials
 15   in this action (the “Producing Party”) may designate such materials and the
 16   information contained therein subject to this Order by typing or stamping on the front
 17   of the document, or on the portion(s) of the document for which confidential
 18   treatment is designated, “Confidential.”
 19         3.     If a Producing Party believes in good faith that, despite the provisions
 20   of this Protective Order, there is a substantial risk of identifiable harm to the
 21   Producing Party if particular documents it designates as “Confidential” are disclosed
 22   to all other parties or non-parties to this action, the Producing Party may designate
 23   those particular documents as “Confidential—Attorneys’ Eyes Only.”
 24         4.     To the extent any motions, briefs, pleadings, deposition transcripts, or
 25   other papers to be filed with the Court incorporate documents or information subject
 26   to this Order, the party filing such papers shall designate such materials, or portions
 27   thereof, as “Confidential,” or “Confidential—Attorneys’ Eyes Only” and shall apply
 28   to file them with the clerk under seal; provided, however, that a copy of such filing
                                                               STIPULATED PROTECTIVE ORDER
                                                 -2-               Case No. 8:20-cv-01664-JLS-KES
Case 8:20-cv-01664-JLS-KES Document 24 Filed 02/23/21 Page 3 of 9 Page ID #:104



  1   having the confidential information deleted therefrom may be made part of the public
  2   record. Any party applying to file any document under seal must comply with the
  3   requirements of Civil Local Rule 79-5.
  4         5.     All documents, transcripts, or other materials subject to this Order, and
  5   all information derived therefrom (including, but not limited to, all testimony given
  6   in a deposition, declaration or otherwise, that refers, reflects or otherwise discusses
  7   any information designated “Confidential” or “Confidential—Attorneys’ Eyes Only”
  8   hereunder), shall not be used, directly or indirectly, by any person, including the other
  9   Defendants, for any business, commercial or competitive purposes or for any purpose
 10   whatsoever other than solely for the preparation for and trial of this action in
 11   accordance with the provisions of this Order.
 12         6.     Except with the prior written consent of the individual or entity
 13   designating a document or portions of a document as “Confidential,” or pursuant to
 14   prior Order after notice, any document, transcript or pleading given “Confidential”
 15   treatment under this Order, and any information contained in or derived from any
 16   such materials (including but not limited to, all deposition testimony that refers to,
 17   reflects or otherwise discusses any information designated “Confidential” hereunder)
 18   may not be disclosed other than in accordance with this Order and may not be
 19   disclosed to any person other than: (a) the Court and its personnel; (b) parties to this
 20   litigation; (c) counsel for the parties, whether retained outside counsel or in-house
 21   counsel and employees of counsel assigned to assist such counsel in the preparation
 22   of this litigation; (d) fact witnesses subject to a proffer to the Court or a stipulation
 23   of the parties that such witnesses need to know such information; (e) present or
 24   former employees of the Producing Party in connection with their depositions in this
 25   action (provided that no former employees shall be shown documents prepared after
 26   the date of his or her departure) and (f) experts specifically retained as consultants or
 27   expert witnesses in connection with this litigation.
 28         7.     Except with the prior written consent of the individual or entity
                                                                STIPULATED PROTECTIVE ORDER
                                                -3-                 Case No. 8:20-cv-01664-JLS-KES
Case 8:20-cv-01664-JLS-KES Document 24 Filed 02/23/21 Page 4 of 9 Page ID #:105



  1   designating a document or portions of a document as “Confidential—Attorneys’
  2   Eyes Only,” or pursuant to prior Order after notice, any document, transcript or
  3   pleading given “Confidential—Attorneys’ Eyes Only” treatment under this Order,
  4   and any information contained in or derived from any such materials (including but
  5   not limited to, all deposition testimony that refers to, reflects or otherwise discusses
  6   any information designated “Confidential—Attorneys’ Eyes Only” hereunder) may
  7   not be disclosed other than in accordance with this Order and may not be disclosed
  8   to any person other than: (a) a party’s retained outside counsel in this action, as well
  9   as employees of said outside counsel to whom it is reasonably necessary to disclose
 10   the information for this litigation; (b) experts specifically retained as consultants or
 11   expert witnesses in connection with this litigation who have signed the “Declaration
 12   of Compliance” (Exhibit A); (c) the Court and its personnel; (d) court reporters, their
 13   staffs, and professional vendors to whom disclosure is reasonably necessary for this
 14   litigation and who have signed the “Declaration of Compliance” (Exhibit A); (e) the
 15   author of the document or the original source of the information; and (f) the parties
 16   to the lawsuit.
 17         8.     Documents produced pursuant to this Order shall not be made available
 18   to any person designated in Subparagraph 6(f) or 7(b) unless he or she shall have first
 19   read this Order, agreed to be bound by its terms, and signed the attached “Declaration
 20   of Compliance” (Exhibit A).
 21         9.     All persons receiving any or all documents produced pursuant to this
 22   Order shall be advised of their confidential nature. All persons to whom confidential
 23   information and/or documents are disclosed are hereby enjoined from disclosing
 24   same to any person except as provided herein, and are further enjoined from using
 25   same except in the preparation for and trial of the above-captioned action between
 26   the named parties thereto. No person receiving or reviewing such confidential
 27   documents, information or transcript shall disseminate or disclose them to any person
 28   other than those described above in Paragraph 6 and Paragraph 7 and for the purposes
                                                               STIPULATED PROTECTIVE ORDER
                                                -4-                Case No. 8:20-cv-01664-JLS-KES
Case 8:20-cv-01664-JLS-KES Document 24 Filed 02/23/21 Page 5 of 9 Page ID #:106



  1   specified, and in no event shall such person make any other use of such document or
  2   transcript. This paragraph does not apply to the Court and its personnel whose
  3   obligations are set by the Local Rules.
  4         10.     Nothing in this Order shall prevent a party from using at trial any
  5   information or materials designated “Confidential” or “Confidential—Attorneys’
  6   Eyes Only.”
  7         11.     This Order has been agreed to by the parties to facilitate discovery and
  8   the production of relevant evidence in this action. Neither the entry of this Order,
  9   nor the designation of any information, document, or the like as “Confidential,” or
 10   “Confidential—Attorneys’ Eyes Only,” nor the failure to make such designation,
 11   shall constitute evidence with respect to any issue in this action.
 12         12.     Within sixty (60) days after the final termination of this litigation, all
 13   documents, transcripts, or other materials afforded confidential treatment pursuant to
 14   this Order, including any extracts, summaries or compilations taken therefrom, but
 15   excluding any materials which in the good faith judgment of counsel are work
 16   product materials, shall be returned to the Producing Party or destroyed. Counsel
 17   agrees to certify in writing that counsel destroyed all confidential material. This
 18   paragraph does not apply to the Court.
 19         13.     In the event that any party to this litigation disagrees at any point in these
 20   proceedings with any designation made under this Protective Order, the parties shall
 21   first try to resolve such dispute in good faith on an informal basis. If the dispute
 22   cannot be resolved, the party objecting to the designation may seek appropriate relief
 23   from this Court. During the pendency of any challenge to the designation of a
 24   document or information, the designated document or information shall continue to
 25   be treated as “Confidential” or “Confidential—Attorneys’ Eyes Only” subject to the
 26   provisions of this Protective Order.
 27         14.     Nothing herein shall affect or restrict the rights of any party with respect
 28   to its own documents or to the information obtained or developed independently of
                                                                 STIPULATED PROTECTIVE ORDER
                                                  -5-                Case No. 8:20-cv-01664-JLS-KES
Case 8:20-cv-01664-JLS-KES Document 24 Filed 02/23/21 Page 6 of 9 Page ID #:107



  1   documents, transcripts and materials afforded confidential treatment pursuant to this
  2   Order.
  3         15.    The Court retains the right to allow disclosure of any subject covered by
  4   this stipulation or to modify this stipulation at any time in the interest of justice.
  5
  6   Dated: February 22, 2021                     Respectfully submitted,

  7                                                /s/ Lauren E. Padama
                                                   Lauren E. Padama
  8
                                                   JONES DAY
  9                                                3161 Michelson Drive, Suite 800
                                                   Irvine CA 92612
 10
                                                   Telephone: (949) 851-3939
 11                                                Facsimile: (949) 553-7539
                                                   Email: lpadama@jonesday.com
 12
 13                                                Attorneys for Defendant
                                                   Experian Information Solutions, Inc.
 14
 15   Dated: February 22, 2021                     Respectfully submitted,
 16                                                /s/ Pamela E. Prescott
 17                                                Abbas Kazerounian, Esq.
                                                   ak@kazlg.com
 18                                                Pamela Prescott, Esq.
 19                                                pamela@kazlg.com
                                                   245 Fischer Ave., Suite D1
 20                                                Costa Mesa, California 92626
 21                                                Telephone: (800) 400-6808
                                                   Facsimile: (800) 520-5523
 22
 23                                                Attorneys for Plaintiff
 24
      IT IS SO ORDERED.
 25
 26   Dated: February 23, 2021
                                              KAREN E. SCOTT
 27                                           UNITED STATES MAGISTRATE JUDGE
 28
                                                                 STIPULATED PROTECTIVE ORDER
                                                 -6-                 Case No. 8:20-cv-01664-JLS-KES
Case 8:20-cv-01664-JLS-KES Document 24 Filed 02/23/21 Page 7 of 9 Page ID #:108



  1                                       EXHIBIT A
  2                         DECLARATION OF COMPLIANCE
  3         I, _____________________________________, declare as follows:
  4         1.     My address is ____________________________________________.
  5         2.     My present employer is ____________________________________.
  6         3.     My present occupation or job description is ____________________.
  7         4.     I have received a copy of the Stipulated Protective Order entered in
  8   this action on _______________, 20___.
  9         5.     I have carefully read and understand the provisions of this Stipulated
 10   Protective Order.
 11         6.     I will comply with all provisions of this Stipulated Protective Order.
 12         7.     I will hold in confidence, and will not disclose to anyone not qualified
 13   under the Stipulated Protective Order, any information, documents or other
 14   materials produced subject to this Stipulated Protective Order.
 15         8.     I will use such information, documents or other materials produced
 16   subject to this Stipulated Protective Order only for purposes of this present action.
 17         9.     Upon termination of this action, or upon request, I will return and
 18   deliver all information, documents or other materials produced subject to this
 19   Stipulated Protective Order, and all documents or things which I have prepared
 20   relating to the information, documents or other materials that are subject to the
 21   Stipulated Protective Order, to my counsel in this action, or to counsel for the party
 22   by whom I am employed or retained or from whom I received the documents.
 23         10.    I hereby submit to the jurisdiction of this Court for the purposes of
 24   enforcing the Stipulated Protective Order in this action.
 25
 26
 27
 28
                                                              STIPULATED PROTECTIVE ORDER
                                               -7-                Case No. 8:20-cv-01664-JLS-KES
Case 8:20-cv-01664-JLS-KES Document 24 Filed 02/23/21 Page 8 of 9 Page ID #:109



  1         I declare under penalty of perjury under the laws of the United States that the
  2   foregoing is true and correct.
  3         Executed this ____ day of _____________, 20__, at __________________.
  4
  5
  6                                             ______________________________________
                                                QUALIFIED PERSON
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                             STIPULATED PROTECTIVE ORDER
                                              -8-                Case No. 8:20-cv-01664-JLS-KES
Case 8:20-cv-01664-JLS-KES Document 24 Filed 02/23/21 Page 9 of 9 Page ID #:110



  1                         ECF SIGNATURE CERTIFICATION
  2         Pursuant to Local Rule 5-4.3.4(a)(2), the filer, Lauren E. Padama, attests that
  3   all other signatories listed, and on whose behalf the filing is submitted, concur in
  4   the filing’s content and have authorized the filing.
  5
  6    Dated: February 22, 2021       By: /s/ Lauren E. Padama
                                         Lauren E. Padama
  7
                                      Attorneys for Defendant
  8                                   EXPERIAN INFORMATION
                                      SOLUTIONS, INC.
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                               STIPULATED PROTECTIVE ORDER
                                                -9-                Case No. 8:20-cv-01664-JLS-KES
